ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of Florida that suspended respondent for a period of 91 days, this court’s August 27, 2013, order suspending respondent pending further action *1010of the court and directing him to show cause why the functional equivalent reciprocal discipline of a 91-day suspension with a fitness requirement should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or his affidavit as required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Allen Brufsky is hereby suspended from the practice of law in the District of Columbia for a period of 91 days with reinstatement contingent upon a showing of fitness. See, In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s period of suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).